M LINE HOLDINGS, INC.






June 30, 2009




Money Line Capital, Inc.
Jitu Banker, President
17702 Mitchell North, Suite 201
Irvine, CA  92614




Gentlemen:


This will confirm our understanding concerning the proposed acquisition of a
controlling interest in M Line Holdings, Inc., a Nevada corporation (the
“Company”) by the shareholders of Money Line Capital, Inc., a California
corporation (referred to herein as “MLC,” “you,” or “your”) (the
“Transaction”).  It is understood that this letter of intent is legally binding
on, and enforceable by, you and the Company, and while both will proceed to
finalize the paperwork to document this agreement in accordance with the below
timeframe, both parties are bound by its terms. The terms of our understanding
are as follows:


1.           MLC and the Company will enter into a definitive Share Exchange
Agreement on or about Tuesday, December 1, 2009 (the “Agreement”), and the
transaction will close (the “Closing”) on or before Friday, January 29, 2010.


2.           At the Closing, it is anticipated that MLC’s shareholders will
exchange their entire interest in MLC for a number of newly issued shares of the
Company to be determined and agreed by the parties.  The particulars of the
exchange will be based on the fair market value of the Company’s common stock
prior to the date of the Closing and the value of MLC as determined by a
third-party valuation to be completed by November 30, 2009.


Although this letter of intent is intended to be binding on both parties, this
letter does not contain all matters upon which agreement must be reached in
order for the Transaction to be consummated.  Additionally, this letter of
intent is predicated on the Company being both current in its reporting
obligations under the Securities and Exchange Act of 1934, as amended, and being
publicly-traded at the time of the Closing, and MLC having its financial
statements (and its subsidiaries, as applicable) audited for the period ended
June 30, 2009, as well as completing a valuation by a qualified third-party
company.
 
Page 1 of 3

--------------------------------------------------------------------------------




Following your signature, the parties will cause their respective officers,
employees, counsel, agents, investment bankers, accountants, and other
representatives working on the Transaction to cooperate with each other with
respect to the Transaction until the Transaction is consummated or negotiations
with respect thereto are terminated.


Following your signature, the parties agree that until the Transaction is
consummated or negotiations with respect thereto are terminated, to conduct
their respective business and operations in all respects only in the ordinary
course unless otherwise consented to in writing by the other party.


Following your signature, until the Transaction is consummated or negotiations
with respect thereto are terminated, each party will afford to the officers,
employees, counsel, agents, investment bankers, accountants, and other
representatives of the other party working on the Transaction free and full
access to its plants, properties, books, and records, will permit them to make
extracts from and copies of such books and records, and will from time to time
furnish them with such additional financial and operating data and other
information as to its financial condition, results of operations, business,
properties, assets, liabilities, or future prospects as they from time to time
may request.  Each party will cause its independent certified public accountants
to make available to the other party and its independent certified public
accountant, the work papers relating to any audit of its financial statements in
the last five years, as applicable.


Each party shall insure that all confidential information which such party or
any of its respective officers, directors, employees, counsel, agents,
investment bankers, or accountants may now possess or may hereafter create or
obtain relating to the financial condition, results of operations, business,
properties, assets, liabilities, or future prospects of the other party, any
affiliate of the other party, or any customer or supplier of such other party or
any such affiliate shall not be published, disclosed, or made accessible by any
of them to any other person or entity at any time or used by any of them, in
each case without the prior written consent of the other party; provided,
however, that the restrictions of this sentence shall not apply (a) as may
otherwise be required by law, (b) as may be necessary or appropriate in
connection with the enforcement of this letter of intent, or (c) to the extent
such information shall have otherwise become publicly available.  Each party
shall, and shall cause all of such other persons and entities who received
confidential data from it to, deliver to the other party all tangible evidence
of such confidential information to which the restrictions of the foregoing
sentence apply at such time as negotiations with respect to the Transaction are
terminated before the parties enter into any formal agreement as contemplated by
this letter of intent.


It is understood that this is a binding letter of intent and both parties are
bound to complete this transaction.  However, this letter does not set forth all
the terms of the transaction since the share exchange terms will be determined
based on the Company’s then-current stock price and the third party valuation of
MLC.  The parties agree to proceed in good faith to work out the details of the
Transaction.  This letter may not be assigned by either of the parties
hereto.  Neither party shall be responsible for any of the other’s expenses in
connection with the negotiations, documents, or transactions contemplated
hereby.
 
Page 2 of 3

--------------------------------------------------------------------------------




If this letter accurately reflects our understanding, please so indicate by
signing the original and duplicate of this letter, and returning a fully
executed copy to me, so that we can promptly commence work on the formal
documents relating to the Transaction.
 

  Very truly yours,          
M Line Holdings, Inc.,
a Nevada corporation
                 
 
 
/s/ George Colin    
By:
George Colin     Its:  President          



Accepted and agreed to:


Money Line Capital, Inc.,
a California corporation



         
/s/ Jitu Banker
   
 
 
By:         Jitu Banker
   
 
 
Its:         President
   
 
  Dated:   June 30, 2009        



Page 3 of 3

--------------------------------------------------------------------------------

